Citation Nr: 1119507	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-14 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 2002 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2010 the Board remanded this claim for service connection for a left shoulder disorder for further development.  Specifically, the Board requested that the AMC schedule an additional VA examination.  The record indicates that the AMC scheduled the Veteran for an appropriate examination more than once, but the Veteran did not appear.  As the Veteran did not cooperate with VA in assisting with this claim, the Board finds that the AMC substantially complied with the January 2010 Remand directives regarding service connection of the Veteran's left shoulder disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street, and a veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

FINDINGS OF FACT

1.  The Veteran incurred a left shoulder injury during active service.

2.  The Veteran experienced chronic symptoms of left shoulder pain during service.

3.  The Veteran has experienced chronic symptoms of the left shoulder since service.

4.  The Veteran's currently experiences a diagnosed recurring left shoulder disability, specifically a rotator cuff syndrome and a SLAP tear with anterior gleno-humeral instability and bicipital tenosynovitis, that is related to the injury incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a left shoulder disability was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The general norm is that, before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board finds in favor of the Veteran, that is, finds entitlement to service connection for a left shoulder disorder. For this reason, the benefit sought on appeal (service connection) is being granted, so the need to discuss whether VA has complied with its duties to notify and assist is obviated.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that he has a left shoulder disorder that was caused by his active military service.  He has written that he has experienced left shoulder pain since a left shoulder injury in service.

Having considered all the evidence of record in light of the regulations noted above, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for a left shoulder disability.

The Board finds that the weight of the evidence shows that the Veteran experienced a left shoulder injury in service, and experienced chronic symptoms of left shoulder pain during service.  A review of the service treatment records finds the March 2002 enlistment examination which found the Veteran's upper extremities clinically normal.  On a medical history survey form dated May 2002 the Veteran indicated he had had many sports injuries prior to service that he did not discuss during his enlistment physical examination.  By September 2002 he indicated on another assessment that he experienced regular bilateral shoulder pain, with activity.  On a July 2003 pre-deployment health assessment, prior to his deployment to Kuwait and Iraq, he denied any physical problems.  

By November 2003, while deployed in Iraq during service, the Veteran sought treatment, again complaining about bilateral shoulder pain.  He reported a history of bursitis and dated the pain as having an onset of 7 years prior, though the pain was worse while in service.  He sought treatment repeatedly that month and his bilateral pain was diagnosed as a SLAP lesion as well as chronic RC tendonitis.  By February 2004, and while still in Iraq, the Veteran sought treatment again for bilateral shoulder pain.  One treatment entry dated February 2004 noted the Veteran now reported he injured his shoulder three months prior.  The left shoulder was worse.  Again the service clinician assessed a SLAP lesion.  

The Veteran sought treatment on several occasions during service from March 2004 through May 2004, after his return from deployment.  A June 2004 evaluation noted his complaint of constant pain and found his shoulders positive for crepitus.  The clinician limited his activity.  In November 2004, on a service mental health clinic intake questionnaire, the Veteran reported pain in his shoulders as a physical problem he was having.  In January 2005 the Veteran began the separation process and completed the Report of Medical History.  He reported he had experienced shoulder pain.  The January 2005 Medical Assessment included his reports that his shoulders were worse and that he planned to pursue a claim with VA.  The Report of Physical Examination, dated in March 2005, found the upper extremities clinically normal.  

In March 2005, and prior to separation, the Veteran was afforded a VA general medical examination.  The Veteran reported occasional bilateral shoulder pain, with no specific injury.  The VA examiner also noted the initial complaint in service was September 2002 of bilateral shoulder pain with activity, that the Veteran had received a temporary profile in November 2003, that an x-ray study in November 2003 was negative, and that he experienced flare-ups in February and March 2004.  The examiner's impression was of a basically normal examination of the shoulders.  Based on this evidence, the Board finds that the Veteran incurred a left shoulder injury in service, a SLAP lesion, and experienced chronic symptoms of pain during service.    

The Board also finds that the Veteran experienced continuous symptoms of a left shoulder disability after service, and currently experiences a recurrent left shoulder disability.  The Veteran presented for an initial evaluation to begin VA treatment in August 2005, and again reported chronic shoulder pain.  See also August 2006, September 2006, February 2007, February 2008, and November 2009.  The Board finds that the Veteran has made credible statements indicating an in-service onset for his current left shoulder disability and continuous symptoms since service separation.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (Board may not find that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time); Barr v. Nicholson, 21 Vet. App. 303 (2007) (where the symptomatology is observable and identifiable by lay people, such symptomatology is not a determination 'medical in nature').  Considering this evidence, the Board finds that the Veteran has a current left shoulder disability that has been recurrent, or continuous, since service separation.

Also in the claims file is the Veteran's March 2006 VA shoulder x-ray study which found no diagnostic abnormality in the left shoulder.  The August 2006 VA joints examination has already been found by the Board, in its January 2010 order, to have been inadequate, because the examiner reached the diagnosis of degenerative joint disease of "the shoulder" without specifying which shoulder.  The Board also notes in August 2009 the RO granted service connection for degenerative joint disease in the right shoulder.  

The Board finds the only credible and probative evidence of the nature of this left shoulder disability and its relationship to service is the private chiropractor's August 2006 evaluation and treatment plan.  The private chiropractor, Dr. A., obviously interviewed the Veteran and conducted an examination; however, there was no indication he had the opportunity to review any service treatment records or VA treatment records.  Dr. A's report referred to both shoulders repeatedly, which would mean his diagnosis applied equally to the left shoulder as it did to the right shoulder.  He reached the diagnosis of rotator cuff syndrome, as well as, after a chiropractic examination, the diagnosis of bilateral SLAP tear with anterior gleno-humeral instability and bicipital tenosynovitis.  Dr. A opined that these shoulder injuries were causally related to the Veteran's Iraq deployment, based upon reasonable chiropractic certainty.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008)(it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Board notes Dr. A. does not explain how it was that he causally related the left shoulder rotator cuff syndrome, also diagnosed as a SLAP tear, to the Veteran's deployment, when the Veteran himself complained of pain prior to deploying and, when he did complain in theater, he gave varying onset dates and never did articulate how he injured the shoulder.  Dr. A was relying on the Veteran's history as described by the Veteran during the 2006 evaluation.  Nonetheless, the Board has already found the Veteran to be a credible witness, Dr A's report is quite detailed and reflected a thorough examination, and the Board has had no cause to question whether his opinion was outside the scope of his expertise; therefore, the Board finds Dr. A's opinion to be probative on the question of relationship of current left shoulder disability to service. 

Considering the totality of the evidence, to include the Veteran's statements, the August 2006 private chiropractic evaluation by Dr. A, and the VA treatment reports of record, the Board finds that the evidence is at least in equipoise on the question of whether the current left shoulder disability was incurred in service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


